REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-11, 13-22 are allowed.
Claims 1, 10 and 19 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose acquiring, 
by the first network device, a mapping port number carried in the first data packet; and searching, by the first network device, a first mapping relationship between a respective mapping port number and a respective actual network  address 
of a blockchain node, to obtain an actual network address corresponding to the mapping port number as the actual network address of the target blockchain node generating, by the first network device, a second data packet according to the first data packet and the actual network address, the second data packet carrying the first data packet and the actual network address.
It is noted that the closest prior art, Arora (US 20180276663, Sep. 27, 2018) shows the receiving device configured to receive data signals transmitted by receiving computing devices, which encoded with a destination address.
It is noted that the closest prior art, Madisetti et al. (US 20190018887, Jan. 17,  2019) shows synchronizing transactions includes generating a first merged block including the first private block and the second private block, the first merged block to a single block on a second blockchain network of synchronizing transactions includes recording each of the first private block, the second private block, and the first merged block to a smart contract linked to the first private blockchain network, defining a first .
However, Arora and Madisetti et al. fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464